Black, J.
— This was a suit to enjoin and restrain the collection of certain taxes for the years 1878 and 1881. That the county court had the power to levy the tax does not seem to be denied, but the relief is asked on the ground of irregularities on the part of the assessor and county clerk, and among other things it is *405alleged that the assessor did not verify the assessment books by his affidavit.
The abstracts are so deficient that we are not able to determine from them what the facts are in respect of these alleged irregularities, and for this reason we feel in duty bound to affirm the judgment without passing upon the merits of the case. Consolidated rules 15 and 16 require the appellant or plaintiff in error to set forth, in his abstract, so much of the record as is necessary to a full understanding of all the questions presented to this court for its decision. In this case, there is no effort on the part of appellant to set out the record or any part of it. All we have is the statement of counsel, in six or seven lines, of what he believes to be the proper conclusions to.be drawn from the evidence, which is no compliance with our rules, either in letter or spirit. The material portions of the evidence should be set out in the abstract as it appears in the record, so that we can see what it is and make our own deductions. The present state of our docket makes it all important that we require a fair compliance with these rules, and that not having been done we are all agreed that the judgment should be affirmed, and it is so ordered.